Cordy, J.
(dissenting in part, with whom Ireland, J., joins). I concur in the court’s conclusion that the defendant’s conviction of agreeing to pay another person to engage in sexual conduct in violation of G. L. c. 272, § 53A, should be affirmed. I do not agree, however, that the evidence was insufficient to support the defendant’s conviction of attempted rape of a child.
The evidence readily established that the defendant had the requisite intent to commit the crime of attempted rape. It also established that at the time of his arrest, he had moved beyond the mere preparation phase of the crime (identifying a supplier and negotiating the price and the sex acts for which the child was sought) and was on his way to a nearby location to commit the crime. These are sufficient acts toward the commission of the crime to satisfy the requirements of our attempt statute, G. L. c. 274, § 6, and come near enough to the accomplishment of the substantive offense to be punishable. In my view, Commonwealth v. Peaslee, 177 Mass. 267 (1901), is not to the contrary. Had the defendant in Peaslee been arrested on his way to set the fire (for which he had made preparations) rather than after he had abandoned the plan (and his criminal intent), I have little doubt that his conviction of attempted arson would have been affirmed.
I would affirm the defendant’s conviction of attempted rape of a child.